 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
      A Limited Liability Partnership
 2    Including Professional Corporations
   ORI KATZ, Cal. Bar No. 209561
 3 J. BARRETT MARUM, Cal. Bar No. 228628
   MATT KLINGER, Cal. Bar No. 307362
 4 GIANNA SEGRETTI, Cal. Bar No. 323645
   Four Embarcadero Center, 17th Floor
 5 San Francisco, California 94111-4109
   Telephone: 415.434.9100
 6 Facsimile: 415.434.3947
   Email:        okatz@sheppardmullin.com
 7               bmarum@sheppardmullin.com
                 mklinger@sheppardmullin.com
 8               gsegretti@sheppardmullin.com
 9 Proposed Counsel for Debtor
10
11                               UNITED STATES BANKRUPTCY COURT
12                 NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
13 In re                                                   Case No. 20-30604

14 PROFESSIONAL FINANCIAL
   INVESTORS, INC.                                         Chapter 11
15
                       Debtor.                             DECLARATION OF MICHAEL
16                                                         HOGAN IN SUPPORT OF THE
                                                           BANKRUPTCY FILING AND EARLY
17                                                         CASE ADMINISTRATION MOTIONS
18
19
20            I, Michael Hogan, declare:
21            1.       On the day of this declaration, Professional Financial Investors, Inc. (“PFI”
22 or the “Debtor”) filed in this district a voluntary petition for relief under chapter 11 of title
23 11 of the United States Code commencing a chapter 11 case (the “Bankruptcy Case”). I
24 am authorized to submit this declaration in support of the Debtor’s chapter 11 petition and
25 the first day pleadings described here.
26            2.       I am a Managing Director with Armanino LLP (“Armanino”) and lead the
27 firm’s corporate finance and restructuring practices. I have over 30 years of experience in
28 operations and finance and strategy, and I specialize in stabilizing and turning around
     SMRH:4833-3797-6516.6
                                                     -1-
                                                                                            73ZL-319169
 1 underperforming businesses and driving exits. My career has included work in bankruptcy
 2 and receiverships (state and federal), as well as situations where fraud has occurred.
 3            3.       My firm, Armanino is the 25th largest assurance, tax, audit and consulting
 4 firm in the United States and the largest independent firm headquartered in California with
 5 deep expertise in the real estate industry as well as specific professionals trained in
 6 restructuring, forensics and financial operations.
 7            4.       I serve as the Chief Restructuring Officer (“CRO”) of PFI and its related
 8 entity, Professional Investors Security Fund, Inc. (“PISF” and together with PFI, the
 9 “Companies”). 1 I was appointed CRO of PFI on June 13, 2020, following the resignations
10 of all the officers of the Companies and CRO of PISF on July 21, 2020. In such capacity I
11 am responsible for managing the daily financial and operational duties of the Companies.
12 These tasks include managing the ongoing property management activities, generating
13 ongoing business plans and budgets, advising on the formulation and execution of an
14 overall business strategy, leading restructuring arrangements, working in collaboration
15 with government agencies as required in their fact-finding, as well as other key areas of
16 leadership for the Companies. In connection with my appointment in such capacity, I have
17 reviewed documents relevant to the Companies and had conversations with parties familiar
18 with certain aspects of the Companies and their respective operations.
19            5.        Except as otherwise noted, the matters described in this declaration are
20 based upon my personal knowledge, my review of relevant documents and my discussions
21 with other parties familiar with the Debtor and PISF, and if called as a witness, I would
22 testify to such matters.
23            6.       I submit this declaration to provide relevant background information and
24 assist the Court and other parties in interest in understanding the circumstances related to
25 the commencement of this Bankruptcy Case, in support of the Debtor’s voluntary petition
26
27
     1
28     On July 16, 2020, PISF was the subject of an involuntary petition filed by certain of its investors,
     initiating Case No. 20-30579 before this Court.
     SMRH:4833-3797-6516.6
                                                          -2-
                                                                                                        73ZL-319169
 1 for relief filed today (the “Petition Date”) and the relief in the form of motions and
 2 applications (collectively, the “Motions”) filed by the Debtor concurrently with this
 3 declaration and/or in the coming days, which the Debtor anticipates will include the
 4 following:
 5                 (a) Ex Parte Application Pursuant to Bankruptcy Rule 1015(b) and Local Rule
 6                     1015-1 Requesting Joint Administration of Chapter 11 Cases (the “Motion
 7                     for Joint Administration”);
 8                 (b) Application for Order Approving Designation of Michael Hogan as
 9                     Responsible Individual Pursuant to Bankruptcy Local Rule 4002-1;
10                 (c) Emergency Motion for an Order Authorizing Debtor to Maintain its Existing
11                     Bank Accounts and Approving Debtor’s Continuation of its Cash
12                     Management System;
13                 (d) Emergency Motion for Order Determining Adequate Assurance of Payment
14                     for Utility Services;
15                 (e) Emergency Motion for Order Authorizing the Debtors to Maintain Insurance
16                     Policies; and
17                 (f) Emergency Motion for Order Authorizing Debtors to Honor Prepetition
18                     Obligations to Employees.
19            To the extent there are additional facts regarding a Motion that are not included in
20 this Declaration, a supplemental declaration will be filed that provides such facts.
21            7.       Unless otherwise stated, I give capitalized terms not defined in this
22 Declaration the meanings given to them in the Motions. This Declaration addresses the
23 Companies’ background and their capital structure, describes a Ponzi scheme-like
24 operation involving the Companies that has been uncovered over the past few months, sets
25 forth the events leading to this bankruptcy filing, and outlines the next steps for the
26 Companies, followed by a discussion regarding each of the Motions listed above.
27
28
     SMRH:4833-3797-6516.6
                                                     -3-
                                                                                               73ZL-319169
 1                                THE COMPANIES’ BACKGROUND
 2            8.       The Debtor is a privately held California corporation founded by Ken Casey
 3 (“Mr. Casey”) on or about August 15, 1990. Mr. Casey served as its sole officer, director
 4 and shareholder until 1998, when he relinquished his corporate positions and placed his
 5 shares of PFI in an irrevocable trust for which his ex-wife, Charlene Albanese (“Ms.
 6 Albanese”) 1, is the current trustee and lifetime income beneficiary. Despite these actions,
 7 Mr. Casey appears to have maintained complete de facto control over PFI until his death
 8 on May 6, 2020.
 9            9.       Mr. Casey founded PISF on or about November 1, 1983 and served as its
10 sole shareholder, officer, and director from that date until his death. Mr. Casey’s shares in
11 PISF were held in a revocable trust. Upon Mr. Casey’s death, Ms. Albanese became the
12 trustee and beneficiary of that revocable trust.
13            10.      The Companies each own various real properties in Northern California
14 (Marin and Sonoma Counties) and also own interests in various other entities that in turn
15 own real property in California. PFI serves as the property manager for all of these real
16 properties as well as the operational arm that manages and accounts for both Companies’
17 activities.
18            11.      As discussed further below, over a period of at least three decades, Mr.
19 Casey appears to have operated a fraudulent scheme in which investors loaned funds to the
20 Companies, with a significant portion of those funds being used to service the debt owed to
21 existing investors and to personally enrich Mr. Casey himself. Others associated with the
22 Companies also appear to have been involved and benefitted from the scheme, and this
23 investigation is ongoing. The investigation is ongoing, however, the scale of the potential
24 misappropriation appears to be in the hundreds of millions of dollars, the number of direct
25 victims approximately 1,000, and the number of additionally affected investors who have
26 had their investments co-mingled with potential ill-gotten gains approximately 500.
27
28   1
         Mr. Casey and Ms. Albanese divorced in 1996.
     SMRH:4833-3797-6516.6
                                                -4-
                                                                                           73ZL-319169
 1            12.      The fraudulent scheme involving the Companies only came to light upon Mr.
 2 Casey’s death, when the Companies engaged new counsel, Ragghianti | Freitas LLP
 3 (“Ragghianti | Freitas”), to help transition the business. Through these efforts, Ragghianti |
 4 Freitas learned troubling facts regarding PFI’s financial condition and Ms. Albanese
 5 directed them to conduct an investigation into the Companies’ finances and operations.
 6 Upon learning of possible criminal behavior, Ms. Albanese directed the Companies to
 7 inform certain government authorities, including the Securities and Exchange Commission
 8 (“SEC”), and to cease accepting any additional loans.
 9                               THE COMPANIES’ CAPITAL STRUCTURE
10            13.      Due to the extent and long-standing nature of the apparently fraudulent acts
11 involving the Companies, the exact liabilities and assets of each of the Companies is not
12 yet entirely clear. The Companies, under their new management led by me, initiated a
13 forensic review of the investments by and payouts of the Companies, as well as their
14 financial operations and reporting and are continuing to review and analyze a significant
15 number of additional documents and conduct further investigation to determine the extent
16 of such liabilities and assets. I anticipate that such further investigation will take
17 approximately 30 to 60 days.
18            14.      For the purposes of this filing, I am informed and believe that: (i) PFI holds
19 fee title to approximately twenty eight real properties in California, (ii) PFI has an equity
20 interest that typically ranges from 30% to 40% (with certain limited exceptions) in
21 approximately thirty California limited liability companies (collectively, the “LLCs”) that
22 themselves hold either fee title or an interest as a tenant-in-common in various real
23 properties in California, (iii) PFI has a general partner interest in approximately ten
24 California limited partnerships (collectively, the “LPs”) that themselves hold fee title to
25 various real properties in California, (iv) PFI holds n interest as a tenant-in-common in
26 approximately two real properties in California, and (v) PISF has a significant limited
27 partner interest in the LPs. An organizational chart that provides an overview of PFI’s
28 interests as described above is attached to this Declaration as Exhibit A.
     SMRH:4833-3797-6516.6
                                                     -5-
                                                                                            73ZL-319169
 1            15.      The Companies’ own either a direct or indirect interest in approximately
 2 seventy real property locations (collectively, the “Real Properties”), primarily consisting of
 3 apartment buildings and office parks. Attached to this declaration as Exhibit B is a list of
 4 the Real Properties that indicates whether PFI or PISF’s interest in each Real Property is
 5 owned directly or through one of the LLCs or LPs. Based on broker price opinions
 6 obtained at my direction, the total estimated value of the Real Properties is over $550
 7 million.
 8            16.      As for liabilities, most of the Real Properties are subject to a first lien deed of
 9 trust in favor of a bank lender. In addition, many of the Real Properties are also subject to
10 a second lien deed of trust in favor of investors to one of the Companies (these second lien
11 deeds of trust are fractionalized deeds of trust). As of June 2020, the aggregate
12 outstanding debt secured by these first and second lien deeds of trust is believed to total
13 more than $400 million. In addition, PISF appears to owe more than $250 million to
14 investors whose investments are nominally secured by PISF’s interest in the LPs.
15                           THE NATURE OF THE FRAUDULENT SCHEME
16            17.      The Companies’ books and records indicate they have five main types of
17 investors: (a) lenders to PISF that are secured by PISF’s interests in the LPs (collectively,
18 the “PISF Straight Lenders”), (b) lenders to PISF that are secured by junior deeds of trust
19 on real properties owned by the LPs (collectively, the “PISF Junior DOT Lenders”, (c)
20 lenders to PFI that are secured by junior deeds of trust on real properties owned solely by
21 PFI (collectively, the “PFI Junior DOT Lenders”, (d) members of various limited liability
22 companies for which PFI is the Manager, a Member, an equity holder, and a property
23 manager (collectively, the “LLC Members”), and (e) tenants in common to properties
24 owned by PFI or the LLCs.
25            18.      The initial discovery of financial irregularities was related to the loans made
26 by the PISF Straight Lenders, which appear to have a current total outstanding principal
27 balance of over $250 million, but further review has made it clear that other investment
28 vehicles have also been impacted.
     SMRH:4833-3797-6516.6
                                                      -6-
                                                                                               73ZL-319169
 1            19.      PISF Straight Lenders loaned money to PISF for an above-market rate of
 2 interest and appear to have been told their loaned funds would be used to make
 3 improvements to properties owned by PISF, pay off existing investors in PISF, purchase
 4 new real properties to be held by PISF, and to fund a reserve to cover PISF’s debt service
 5 on investors’ loans.
 6            20.      While the loans made by PISF Straight Lenders are ostensibly secured by
 7 PISF’s interests in the LPs, the investigation into the Companies’ finances indicates this
 8 collateral is mostly exhausted and likely has been for some years. It is also unclear if any
 9 of these security interests were ever perfected. The properties owned by the LPs are
10 subject to mortgages and junior deeds of trust that, based on current estimated values for
11 those properties, leave little or no equity in the individual LPs.
12            21.      The proceeds from PISF Straight Lenders loans were sometimes used to
13 make improvements to properties owned by PISF, to pay off existing PISF Straight
14 Lenders, and buyout member interests. However, PISF does not appear to have used such
15 funds to purchase any additional properties or to create a reserve fund.
16            22.      A substantial amount of the funds invested by the PISF Straight Lenders’
17 appear to have been used to (i) make interest payments to pre-existing PISF Straight
18 Lenders, (ii) make interest payments to the PISF Junior DOT Lenders, (iii) make interest
19 payments to the PFI Junior DOT Lenders, (iv) convert PISF Straight Lenders’ principal
20 and accrued interest into membership interests in PFI-managed limited liability companies,
21 (v) make intra-company loans to PFI, (vi) make intra-company loans to LLCs for
22 improvements and interest payments to members, and (vii) enrich Ken Casey and
23 potentially others.
24            23.      The finances of the Companies are such that, without accepting new
25 investment or monies from PISF Straight Lenders, neither PISF nor PFI have sufficient
26 cash flow to meet their monthly interest obligations to the existing PISF Straight Lenders
27 or the PISF Junior DOT Lenders, the PFI Junior DOT Lenders, or pay promised quarterly
28 returns to certain LLC members.
     SMRH:4833-3797-6516.6
                                                    -7-
                                                                                         73ZL-319169
 1                           EVENTS LEADING TO THIS BANKRUPTCY FILING
 2            24.      As briefly discussed above, Ms. Albanese engaged Ragghianti Freitas shortly
 3 after Mr. Casey’s death to, among other things, review the records relating to the
 4 Companies’ real estate holdings and debt financing. At the outset of this review,
 5 Ragghianti Freitas concluded there were legitimate questions involving the structure and
 6 investment history of the Companies.
 7            25.      The Companies thereafter voluntarily approached the SEC and asked it to
 8 conduct a fact-finding inquiry into Mr. Casey and the Companies’ multiple decades-worth
 9 of real estate investments. The SEC initiated its investigation on May 28, 2020.
10            26.      During the pendency of the SEC’s review, the Companies suspended making
11 principal and/or interest payments to the PISF Straight Lenders. The Companies have also
12 suspended payments on the second lien deeds of trust. New debt financing and
13 investments have also been halted, because to do otherwise would be to endorse and
14 continue criminal activity. The Companies have continued to make payments on the first
15 lien deeds of trust, property taxes and property insurance, all of which are current. Aside
16 from these issues, PFI continues its operations, including property management services,
17 Manager duties in connection with the LLCs, and general partner duties in connection with
18 the LPs.
19            27.      Ragghianti Freitas informed many of the Companies’ investors of the SEC’s
20 review via a communication sent to investors on June 4, 2020.
21            28.      Upon my retention as the CRO for PFI, PFI asked for and received the
22 resignations of all their existing corporate officers so that the Companies could work
23 unimpeded on a game plan for restructuring their finances and operations.
24            29.      During my tenure as CRO, the Companies have continued to update their
25 investors regarding the status of the investigations into the Companies’ operations and
26 financial status, and have continued to supply extensive amounts of the Companies’
27 documents and information to government agencies to support their investigations.
28
     SMRH:4833-3797-6516.6
                                                   -8-
                                                                                        73ZL-319169
 1            30.      On July 16, 2020, a group of investors in PISF filed an involuntary chapter
 2 11 bankruptcy petition against PISF, initiating Case No. 20-30579 before this Court.
 3                                           ASSET RECOVERIES
 4            31.      It appears that the Companies’ former CEO, Lewis Wallach (“Mr. Wallach”)
 5 may have also benefitted from the manner in which Mr. Casey ran the Companies. At my
 6 instruction, Ragghianti Freitas obtained Mr. Wallach’s agreement to return certain assets to
 7 the Companies.
 8            32.      Specifically, on July 14, 2020, Mr. Wallach caused just over $1,000,000 in
 9 cash to be wired to the Companies accounts from a limited liability company Mr. Wallach
10 controls. In addition, Mr. Wallach has or will shortly execute agreements that require him
11 to transfer title to two pieces of real estate to the Companies. One of these properties
12 appears to be unencumbered by any debt and while the second property is encumbered by
13 a deed of trust in favor of a bank, there still appears to be significant equity in it. The
14 Companies have not obtained appraisals of these properties; however, it appears there are
15 several million dollars of equity in these two properties.
16            33.      Mr. Wallach’s agreements to transfer these properties have not yet been
17 consummated and I anticipate the Companies will, after consultation with any
18 committee(s) formed in this case, present them to the Bankruptcy Court for review and
19 approval. Importantly, the Companies are not relinquishing any rights in connection with
20 the agreement pursuant to which Mr. Wallach wired the cash to the Companies or pursuant
21 to which I anticipate Mr. Wallach will transfer title to the properties.
22            34.      The Companies are also closely monitoring the probate proceedings that
23 were initiated following Mr. Casey’s death. It is likely that claims in the probate
24 proceedings will be due in December of 2020, though the precise date has not yet been set.
25 In consultation with the committee(s) formed in this case, the Companies intend to submit
26 a claim or claims in Mr. Casey’s probate proceedings at the appropriate time.
27
28
     SMRH:4833-3797-6516.6
                                                    -9-
                                                                                          73ZL-319169
 1                               NEXT STEPS FOR THE COMPANIES
 2            35.      Under my leadership, the Companies’ central focus is to return as much
 3 value as possible to investors. This will necessarily require significant input from all
 4 investors, as there are many different types of investment as well as different ways in
 5 which these investments were transacted. The Companies have commenced these
 6 bankruptcy proceedings because the Companies believe this is the best way to provide a
 7 framework for investors to make their views known and to provide the most value to
 8 investors as possible. The Companies are hopeful that a committee (or committees) are
 9 quickly formed so that the investors are represented in an organized fashion.
10            36.      Once that committee or those committees are formed, the Companies plan to
11 immediately discuss with them the selection of an independent director to replace Ms.
12 Albanese, who has already offered her resignation. The Companies are hopeful they will
13 quickly reach an agreement on the identity of that independent director and can have that
14 person appointed immediately.
15            37.      In addition, the Companies plan to spend the first 60-90 days of these
16 bankruptcy proceedings attempting to reach an overall negotiated agreement with all
17 investor classes regarding the manner in which value will be returned to investors. If
18 successful, the Companies anticipate this agreement will provide the framework for the
19 Chapter 11 plan that will allow the Companies to exit from bankruptcy. I strongly believe
20 the best outcome for investors is through a negotiated compromise.
21            38.      While we are hopefully engaged in these negotiations, the Companies will
22 continue to work diligently to preserve their assets by ensuring that all property
23 management functions continue uninterrupted, including collection of rent, ongoing
24 leasing and onsite maintenance and repairs to ensure stable and continued operations, since
25 the underlying properties are the key value to all parties in interest.
26            39.      The Companies do appear to have sufficient cash flow, however, to meet
27 conventional bank debt obligations and their respective operating and maintenance
28 expenses.
     SMRH:4833-3797-6516.6
                                                    -10-
                                                                                           73ZL-319169
 1            40.      In addition, the Companies plan to submit additional first day motions early
 2 the week of July 27th. Those motions will likely include motions to authorize the
 3 Companies’ use of cash collateral, to maintain employee benefits, to maintain the
 4 Companies’ insurance program, to maintain the Companies’ existing bank accounts, and to
 5 provide adequate assurance to utilities.
 6            41.      I anticipate that via future voluntary bankruptcy filings, involuntary
 7 bankruptcy filings, and adversary proceedings, the Court will obtain jurisdiction over all
 8 the LPs, LLC, and Real Properties described in this Declaration.
 9                            MOTION FOR JOINT ADMINISTRATION
10            42.      As stated above, the Companies are related entities that are engaged in the
11 same industry and the subject of chapter 11 bankruptcy petitions. Based on my review of
12 the information available to the Companies at this time, the list of creditors and other
13 parties-in-interest in these cases are substantially the same. Many of the motions, hearings,
14 and orders that will be filed in the Companies’ chapter 11 cases will almost certainly affect
15 both Companies. It is my view that the separate administration of the Companies’ cases
16 will result in substantial duplication of pleadings and prosecution of matters, which would
17 inevitably translate into significant cost, inefficiency and potential confusion.
18            43.      In the Motion for Joint Administration, the Debtors request entry of an order
19 authorizing the joint administration of their chapter 11 cases for procedural purposes only
20 as further described in that motion.
21            44.      Given the above, I believe that an order directing joint administration of the
22 Companies’ chapter 11 cases will reduce fees and costs by avoiding duplicative filings and
23 objections, and will allow the U.S. Trustee and all parties-in-interest to monitor the
24 Companies’ chapter 11 cases with greater ease and efficiency, which will inure to the
25 benefit of all interested parties, and will not harm the substantive rights of any party-in-
26 interest.
27
28
     SMRH:4833-3797-6516.6
                                                     -11-
                                                                                            73ZL-319169
 1            I declare under penalty of perjury under the laws of the United States of America
 2 that the foregoing is true and correct. Executed on July 26, 2020, at Novato, California.
 3
 4
                                                                 Michael Hogan.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     SMRH:4833-3797-6516.6
                                                 -12-
                                                                                        73ZL-319169
EXHIBIT A
EXHIBIT B
Professional Financial Investors, Inc.
                                                       (1)
Summary Review of Properties as of June 2020


                                 SUMMARY                                                                             PROPERTY DETAILS                                                  VALUATION (2)

                                                             Interest/E                                                                                                                Broker Opinion of
 Code     Type    Owner       TYPE      Mort   DOT    TIC       quity     Property                                                                              City        zip             Value


    I     RES     PISF/LP       LP      9      9                9         Ignacio Hills Tennis & Garden Apts.   475 Ignacio Blvd                              Novato       94949   $         7,763,688.00


   IV     RES     PISF/LP       LP      9      9                9         Ignacio Hills Tennis & Garden Apts.   551 Alameda Del Prado                         Novato       94949   $         3,500,000.00


   VII    RES     PISF/LP       LP      9      9                9         Albion Terrace Apts.                  225 Nova Albion Way                          San Rafael    94903   $        16,000,000.00


   IX     RES     PISF/LP       LP      9      9                9         Northgate Apts.                       825 Las Gallinas Avenue                      San Rafael    94903   $        19,600,000.00


   XII    RES     PISF/LP       LP      9      9                9         Ignacio Hills Tennis & Garden Apts.   445 Ignacio Blvd                              Novato       94949   $         8,000,000.00


  XIII    RES     PISF/LP       LP      9      9                9         Lincoln Villa                         1825 Lincoln Avenue                          San Rafael    94901   $        21,440,000.00


  XIV     RES     PISF/LP       LP      9      9                9         Fairway Apts.                         1000 Ignacio Blvd                             Novato       94949   $        21,600,000.00


  XV      RES     PISF/LP       LP      9      9                9         Country Club Apt.                     980 Ignacio Blvd                              Novato       94949   $         6,930,000.00


  XVII    RES     PISF/LP       LP      9      9                9         Oak Hill Apts.                        216 Marin Street                            San Rafael     94901   $        14,000,000.00


  XVIII   RES     PISF/LP       LP      9      9                9         Ignacio Gardens
                                                                                                                380 - 450 Alameda Del Prado                   Novato       94949   $        40,800,000.00


   20     RES     PFI/LLC      LLC      9                       9         Ignacio Hills Tennis & Garden Apts.   511 & 531 Alameda Del Prado                   Novato       94949   $         8,750,000.00


  21      RES     PFI/LLC      LLC      9                       9         Ignacio Hills Tennis & Garden Apts.   401 Ignacio Blvd. & 521 Alameda Del Prado     Novato       94949   $        12,875,000.00


   22     RES     PFI/LLC      LLC      9                       9         Sonoma Mission Apts.                  120 Orchard Ave                               Sonoma       95416   $        11,125,000.00


   23     COM     PFI/LLC      LLC      9                       9         City Center                           1701 Novato Blvd.                             Novato       94947   $        11,000,000.00


   24     COM     PFI/LLC      LLC      9                       9         Baywood Center                        1682 Novato Blvd.                             Novato       94947   $         5,750,000.00


   25     COM     PFI/LLC      LLC      9                       9         Creekside                             7 Mt. Lassen Drive                           San Rafael    94903   $         5,712,500.00


   26     COM     PFI/LLC      LLC      9                       9         100 Tamal Vista                       100 Tamal Vista                             Corte Madera   94925   $         8,475,000.00


   27     COM     PFI/LLC      LLC      9                       9         Novato Business Center                1500.1510.1516 Grant Ave.                     Novato       94945   $         7,125,000.00


 28/110   RES     PFI/LLC      LLC      9                       9         Ignacio Hills Tennis & Garden Apts.   481 Ignacio Blvd                              Novato       94949   $         5,875,000.00


 29/117   COM     PFI/LLC      LLC      9                       9         The Broadway                          1151 Broadway                                 Sonoma       95476   $         3,375,000.00


   30     COM     PFI/LLC      LLC      9                       9         The Redwoods                          1341-1353 Redwood Way                        Petaluma      94945   $        10,300,000.00


   31     COM     PFI/LLC      LLC      9                       9         San Pedro Business Center             30 North San Pedro Rd                        San Rafael    94903   $         6,612,500.00


   32     COM     PFI/LLC      LLC      9                       9         The Northgate Business Center         555 North Gate Drive                         San Rafael    94903   $         6,100,000.00


   33     RES     PFI/LLC      LLC      9                       9         Ignacio Place Apartment               335 Enfrente Rd                               Novato       94949   $        14,850,000.00


   34     COM     PFI/LLC      LLC      9                       9         Gateway Business Center               851 Irwin Street                             San Rafael    94901   $         8,975,000.00


   35     COM     PFI/LLC      LLC      9                       9         Sequoia Business Center               1425 North McDowell                          Petaluma      94954   $         6,750,000.00


   36     RES     PFI/LLC      LLC      9                       9         Village Green Apts.                   350 Robinson St.                              Sonoma       95476   $         9,050,000.00


   37     COM     PFI/LLC      LLC      9                       9         Broadway Square                       10 Maple St & 635-651 Broadway                Sonoma       95476   $         4,550,000.00


   38     COM     PFI/LLC      LLC      9                       9         Northgate Professional Center         899 Northgate Dr                             San Rafael    94903   $        23,625,000.00


   39     COM     PFI/LLC      LLC      9                       9         4th Street Business Center            523 4th St & 930 Irwin St.                   San Rafael    95401   $         7,100,000.00


   40     RES     PFI/LLC      LLC      9                       9         Madrone Apartment Homes               15411-15499 Marty Drive                      Glen Ellen    95442   $         9,250,000.00

                 PFI/LLC/TI
 41/121   RES        C        LLC/TIC   9             9         9         Marin Heights Apartment Homes         19 Merrydale Rd                              San Rafael    94903   $         6,037,500.00


   42     COM     PFI/LLC      LLC      9                       9         Northgate Heights Business Center     1050 Northgate Dr.                           San Rafael    95401   $        20,900,000.00

                 PFI/LLC/TI
   43     RES        C        LLC/TIC   9             9         9         The Height Apartment Homes            109 Professional Center Parkway              San Rafael    94903   $         7,175,000.00

                 PFI/LLC/TI
   44     RES        C        LLC/TIC   9             9         9         Sycamore Creek Apartments             100 Sycamore Ave                            San Anselmo    94960   $         9,175,000.00

                 PFI/LLC/TI
   45     COM        C        LLC/TIC   9             9         9         The American Building                 1099 D. Street                               San Rafael    95401   $        10,505,000.00


   46     RES     PFI/LLC      LLC      9                       9         Woodland Apartments                   285 Woodland Ave                             San Rafael    95401   $         6,075,000.00

                 PFI/LLC/TI
   47     COM        C        LLC/TIC   9             9         9         Hunt Plaza                            240 Tamal Vista                             Corte Madera   92925   $         8,350,000.00

                                                 DRAFT - SUBJECT TO CHANGE AND FURTHER INVESTIGATION AND NOTES TO PRESENTATION                                                                  7/26/2020
Professional Financial Investors, Inc.
                                                                                    (1)
Summary Review of Properties as of June 2020


                                             SUMMARY                                                                                                          PROPERTY DETAILS                                                                             VALUATION (2)

                                                                                            Interest/E                                                                                                                                                     Broker Opinion of
  Code          Type        Owner         TYPE         Mort         DOT           TIC          quity       Property                                                                                                  City            zip                        Value

                          PFI/LLC/TI
    48          RES           C         LLC/TIC         9                         9            9           Parc Marin                                   1441 Casa Buena Drive                                   Corte Madera        94952              $        20,500,000.00

                          PFI/LLC/TI
    49          RES           C         LLC/TIC         9                         9            9           Lincoln Redwoods                             1732 Lincoln Ave                                          San Rafael        94901              $         7,137,500.00


    100         RES           PFI          PFI          9            9                                     Ignacio Hills Tennis & Garden Apts.          461 Ignacio Blvd                                            Novato          94949              $         4,550,000.00


    101         RES           PFI          PFI                       9                                     Ignacio Hills Tennis & Garden Apts.          501 Alameda Del Prado                                       Novato          94949              $         3,650,000.00


    102         RES           PFI          PFI          9            9                                     Hammondale                                   1 Hammondale Court                                        San Rafael        94901              $         2,235,000.00


    103         COM           PFI          PFI          9            9                                     Mariners Landing                             200 Gate 5 Road                                            Sausalito        94965              $         9,575,000.00


    104         COM           PFI          PFI          9            9                                     Duffy Place                                  21 - 37 Duffy Place                                       San Rafael        94901              $        11,602,500.00


    105         RES           PFI          PFI                       9                                     Ignacio Lane                                 49 Ignacio Lane                                             Novato          94949              $         2,585,000.00


    106         RES           PFI          PFI          9            9                                     Pacheco Villa                                17-23, 30-42 Clay Court                                     Novato          94949              $         6,900,000.00


    107         RES           PFI          PFI          9            9                                     107 Marin                                    107 Marin Street                                          San Rafael        94901              $         3,800,000.00


    108         RES           PFI          PFI          9            9                                     885 Broadway                                 885 Broadway                                               Sonoma           95476              $         5,425,000.00


    109         RES           PFI          PFI          9            9                                     Brookside                                    515 B. Street                                             San Rafael        94901              $         3,120,000.00


    111         RES           PFI          PFI          9            9                                     Redwood Manor                                355 Boyes Blvd                                             Sonoma           95476              $         2,787,500.00


    112         COM           PFI          PFI          9            9                                     North Bay Business Center                    7200 Redwood Blvd.                                          Novato          94945              $        12,930,000.00


    114         COM           PFI          PFI          9            9                                     The Keys Center                              353-359 Bel Marin Keys                                      Novato          94949              $         5,572,500.00


    115         RES           PFI          PFI          9            9                                     Merrydale View Apartments                    7 Merrydale Road                                          San Rafael        94903              $         2,942,500.00


    116         RES           PFI          PFI          9            9                                     Novato Court Apts.                           1506 Vallejo Ave.                                           Novato          94945              $         2,055,000.00


    117         COM           PFI          PFI          9            9                                     Las Galinas Business Center                  117-121 Paul Drive                                        San Rafael        94903              $         1,675,000.00


    118         RES        PISF/LP       PFI/TIC                                  9                        16914 Sonoma Hwy                             16914 Sonoma Hwy                                           Sonoma           95476              $         6,050,000.00


    119         RES           PFI          PFI          9            9                                     419 Prospect Drive                           419 Prospect Drive                                        San Rafael        94901              $         3,825,000.00

                          PFI/LLC/TI
    120         RES           C         LLC/TIC         9            9            9                        Glenwood Apartments                          1222 Irwin St.                                            San Rafael        94901              $         3,850,000.00


    122         RES           PFI          PFI                       9                                     1129 3rd St. Apts                            1129 3rd St.                                                Novato          94945              $         1,650,000.00


    123         RES           PFI          PFI                                                             Rafael Gardens                               1315 Lincoln Ave                                          San Rafael        94901              $         5,187,500.00


    124         RES           PFI          PFI          9                                                  Woodland Apartments                          390 Woodland Ave.                                         San Rafael        94901              $         2,087,500.00


    SL          COM           PFI          PFI          9                                                  Santa Land                                   300 Entrada Dr.                                             Novato          94949              $         2,750,000.00


    x1          COM           PFI          PFI          9                                                  Suite 102                                    350 Ignacio Blvd., Suite 100                                Novato          94949              $          742,000.00


    x2          COM           PFI          PFI                       9                                     Suite 101                                    350 Ignacio Blvd., Suite 101                                Novato          94949              $          640,200.00


    x3          COM           PFI          PFI                       9                                     Suite 103                                    350 Ignacio Blvd., Suite 103                                Novato          94949              $          640,200.00


    x4          COM           PFI          PFI                       9                                     Suite 200                                    350 Ignacio Blvd., Suite 200                                Novato          94949              $          707,392.00

    x5          COM           PFI          PFI                       9                                     Suite 201                                    350 Ignacio Blvd., Suite 201                                Novato          94949              $          752,220.00

    x6          COM           PFI          PFI          9                                                  Suite 203                                    350 Ignacio Blvd., Suite 202                                Novato          94949              $          761,400.00

    x7          COM           PFI          PFI          9                                                  Suite 300                                    350 Ignacio Blvd., Suite 300                                Novato          94949              $         1,298,500.00


                                                                                                                                                                                                                                                      $ 555,060,600.00


Notes:
1. This initial draft has been prepared based on information generated from the books and records of Professional Financial Investors, Inc. ("PFI") and Professional Investors Security Fund, Inc. ("PISF" and collectively the "Company"), unless otherwise noted. This
information has not been audited or reviewed or independently verified at this time and certain discrepancies have been identified during this work that require further investigation. Further, the information was derived at certain points of time and is subject to
change. This draft is being continuously updated as new information becomes available or further investigation is undertaken and should be treated as preliminary.

2. Property valuations are derived from broker opinions of value that were generated on June 5, 2020 for the LP properties and July 3, 2020 for the LLCs and PFI owned properties, with the exception of the suites in headquarters building at 350 Ignacio Blvd which are
condominiums.

3. Based on information prepared by the Company as of June 30, 2020 and subject to further confirmation against the underlying recorded documents. The total amount of Net Equity that would ultimately be available to equity/interest holders in the LPs and LLCs,
Tenants in Common and Straight Noteholders, and the distribution to those parties would be dependent on their respective positions.




                                                                         DRAFT - SUBJECT TO CHANGE AND FURTHER INVESTIGATION AND NOTES TO PRESENTATION                                                                                                              7/26/2020
                                           1st MORTGAGE (3)                                                                                         DEED OF TRUST (3)

                                                               Ending Balance as of   Net Equity After First
    Code   Payment       Loan Amt        Start date     Rate      06/30/2020                  Lien             Created Date   Detailed Principal 6/20   Instrument #   Recorded Date   Net Equity after DOT


I             I      $    4,175,000.00      8/1/2018    4.550% $      4,175,000.00    $        3,588,688.00      12/16/19     $         3,139,933.39    2019-0047363      12/13/19     $         448,754.61


IV           I/P     $    2,312,300.00      4/1/2020    3.600% $      2,312,300.00    $        1,187,700.00      09/16/15     $         1,512,250.00    2015-0054339      11/17/15     $        (324,550.00)


VII           I      $    9,500,000.00    10/24/2017    3.820% $      9,500,000.00    $        6,500,000.00      10/16/15     $         6,050,000.00    2019-0011110      04/05/19     $         450,000.00


IX            I      $   12,000,000.00      2/1/2019    4.440% $     12,000,000.00    $        7,600,000.00      05/16/18     $        10,037,678.00    2019-0012047      04/12/19     $      (2,437,678.00)


XII           I      $    4,934,500.00     7/31/2014    4.500% $      4,934,500.00    $        3,065,500.00      08/01/19     $         3,570,166.00    2019-0028245      08/08/19     $        (504,666.00)


XIII          I      $   13,205,000.00      1/1/2019    4.676% $     13,205,000.00    $        8,235,000.00      02/16/20     $        10,383,983.55    2020-0005998      02/14/20     $      (2,148,983.55)


XIV           I      $   12,000,000.00      1/1/2019    4.676% $     12,000,000.00    $        9,600,000.00      03/16/16     $         8,953,183.62    2019-0011109      04/05/19     $         646,816.38


XV           I/P     $    4,150,000.00        6/1/202   3.860% $      4,138,639.78    $        2,791,360.22      02/16/19     $         3,707,001.89    2019-0004525      02/15/19     $        (915,641.67)


XVII          I      $    7,940,000.00     6/26/2019    4.020% $      7,940,000.00    $        6,060,000.00      09/16/16     $         6,230,861.02    2019-0024503      07/12/19     $        (170,861.02)


XVIII         I      $   22,600,000.00     10/1/2013    4.350% $     22,600,000.00    $      18,200,000.00       11/16/16     $        14,844,100.00    2019-0028392      08/09/19     $       3,355,900.00


20            I      $    4,013,900.00      2/1/2018    4.150% $      3,997,690.80    $        4,752,309.20                                                                            $       4,752,309.20


21            I      $    5,956,700.00      2/1/2018    4.150% $      5,923,652.47    $        6,951,347.53                                                                            $       6,951,347.53


22            I      $    7,000,000.00      1/1/2018    3.940% $      7,000,000.00    $        4,125,000.00                                                                            $       4,125,000.00


23           I/P     $    5,595,000.00     3/25/2015    3.442% $      5,375,106.52    $        5,624,893.48                                                                            $       5,624,893.48


24           I/P     $    4,600,000.00     4/16/2015    3.930% $      4,426,847.15    $        1,323,152.85                                                                            $       1,323,152.85


25           I/P     $    4,484,000.00     7/21/2015    3.990% $      4,344,892.91    $        1,367,607.09                                                                            $       1,367,607.09


26            I      $    5,000,000.00     12/1/2019    3.700% $      5,000,000.00    $        3,475,000.00                                                                            $       3,475,000.00


27           I/P     $    2,745,000.00    12/28/2015    4.120% $      2,681,829.96    $        4,443,170.04                                                                            $       4,443,170.04


28           I/P     $    2,750,000.00    12/15/2015    3.890% $      2,538,252.24    $        3,336,747.76                   $         1,541,000.00                                   $       1,795,747.76


29           I/P     $    2,097,000.00     7/15/2019    4.250% $      2,055,194.80    $        1,319,805.20                   $           800,000.00                                   $         519,805.20


30           I/P     $    4,950,000.00      7/6/2016    4.250% $      4,858,441.25    $        5,441,558.75                                                                            $       5,441,558.75


31            I      $    5,044,000.00     1/23/2020    4.250% $      5,044,000.00    $        1,568,500.00                                                                            $       1,568,500.00


32            I      $    3,264,000.00     9/26/2016    3.950% $      3,221,081.14    $        2,878,918.86                                                                            $       2,878,918.86


33            I      $    8,456,200.00     1/24/2020    4.100% $      8,456,200.00    $        6,393,800.00                                                                            $       6,393,800.00


34            I      $    4,900,000.00      6/1/2017    4.510% $      4,900,000.00    $        4,075,000.00                                                                            $       4,075,000.00


35            I      $    4,800,000.00      6/1/2020    4.600% $      4,784,977.28    $        1,965,022.72                                                                            $       1,965,022.72


36            I      $    5,250,000.00      8/9/2017    4.250% $      5,250,000.00    $        3,800,000.00                                                                            $       3,800,000.00


37            I      $    4,065,000.00     2/27/2018    5.000% $      4,065,000.00    $          485,000.00                                                                            $         485,000.00


38            I      $   11,400,000.00     2/15/2018    4.450% $     11,341,837.63    $      12,283,162.37                                                                             $      12,283,162.37


39            I      $    4,100,000.00     11/1/2018    4.780% $      4,100,000.00    $        3,000,000.00                                                                            $       3,000,000.00


40            I      $    4,550,000.00     8/17/2018    4.453% $      4,550,000.00    $        4,700,000.00                                                                            $       4,700,000.00


41            I      $    3,175,000.00     1/30/2018    3.900% $      3,175,000.00    $        2,862,500.00                                                                            $       2,862,500.00


42            I      $   11,865,000.00     9/10/2018    5.230% $     11,865,000.00    $        9,035,000.00                                                                            $       9,035,000.00


43            I      $    3,850,000.00      2/1/2019    4.840% $      3,850,000.00    $        3,325,000.00                                                                            $       3,325,000.00


44            I      $    4,200,000.00     5/10/2019    4.150% $      4,200,000.00    $        4,975,000.00                                                                            $       4,975,000.00


45                   $    6,600,000.00     8/29/2019    4.400% $      6,600,000.00    $        3,905,000.00                                                                            $       3,905,000.00


46            I      $    3,600,000.00     8/19/2019    4.000% $      3,600,000.00    $        2,475,000.00                                                                            $       2,475,000.00


47            I      $    5,730,000.00    10/29/2019    4.250% $      5,730,000.00    $        2,620,000.00                                                                            $       2,620,000.00

                                                        DRAFT - SUBJECT TO CHANGE AND FURTHER INVESTIGATION AND NOTES TO PRESENTATION                                                                     7/26/2020
                                       1st MORTGAGE (3)                                                                                          DEED OF TRUST (3)

                                                            Ending Balance as of   Net Equity After First
Code   Payment       Loan Amt        Start date     Rate       06/30/2020                  Lien             Created Date   Detailed Principal 6/20   Instrument #   Recorded Date   Net Equity after DOT


48        I      $   12,300,000.00      2/1/2020    3.900% $      12,300,000.00    $        8,200,000.00                                                                            $       8,200,000.00


49        I      $    4,150,000.00     2/14/2020    3.800% $       4,150,000.00    $        2,987,500.00                                                                            $       2,987,500.00


100       I      $    2,300,000.00    12/20/2016    3.750% $       2,275,435.82    $        2,274,564.18      05/16/18     $           917,500.00    2018-0016848      05/11/18     $       1,357,064.18


101              $    3,399,340.89                         $       3,399,340.89    $          250,659.11      05/16/17     $         1,293,601.00    2018-0041593      12/06/18     $      (1,042,941.89)


102       I      $    1,422,600.00      6/1/2019    4.275% $       1,422,600.00    $          812,400.00      10/01/18     $           500,000.00    2019-0028244      08/08/19     $         312,400.00


103       I      $    5,350,000.00      8/1/2017    4.240% $       5,350,000.00    $        4,225,000.00      12/16/18     $         4,995,483.78    2018-0041582      12/06/18     $        (770,483.78)


104       I      $    5,900,000.00     9/15/2017    4.240% $       5,900,000.00    $        5,702,500.00      06/16/19     $         3,186,964.91    2019-0021826      06/24/19     $       2,515,535.09


105                                                                                $        2,585,000.00      07/01/19     $         2,430,000.00    2019-0021824      06/24/19     $         155,000.00

                                      1/12/2018 /   4.07% /
106       I      $    3,560,000.00     3/12/2020       4.5% $      3,560,000.00    $        3,340,000.00      02/16/17     $         1,572,000.00    2018-0006773      02/28/18     $       1,768,000.00


107      I/P     $    2,370,500.00     1/16/2015    4.013% $       2,370,353.16    $        1,429,646.84      09/16/15     $         1,952,500.00    2015-0054338      11/17/15     $        (522,853.16)


108       I      $    3,055,550.00     10/1/2018    4.612% $       3,055,550.00    $        2,369,450.00      05/16/20     $         2,548,800.00    2020037072        05/15/20     $        (179,350.00)


109      I/P     $    1,825,000.00     5/15/2020    3.725% $       1,822,531.25    $        1,297,468.75      08/16/15     $         1,700,000.00    2019-0012048      04/12/19     $        (402,531.25)


111       I      $    1,540,000.00    12/29/2017    4.360% $       1,540,000.00    $        1,247,500.00     1/16/2016     $         1,000,000.00    2017009386        2/6/2017     $         247,500.00


112      I/P     $    3,960,000.00      3/4/2016    4.500% $       3,860,855.53    $        9,069,144.47      04/16/16     $         3,434,300.00    2018-0041591      12/06/18     $       5,634,844.47


114       I      $    2,420,000.00    10/21/2016    4.000% $       2,328,675.33    $        3,243,824.67      02/01/17     $           898,000.00    2017-0005217      02/06/17     $       2,345,824.67


115       I      $    1,275,000.00      6/7/2017    3.990% $       1,275,000.00    $        1,667,500.00      12/01/17     $           991,706.73    2019-0028246      12/07/17     $         675,793.27


116       I      $     900,000.00      4/24/2017    4.750% $         898,504.31    $        1,156,495.69      06/16/17     $           690,000.00    2017-0026277      06/30/17     $         466,495.69


117      I/P     $    1,495,000.00      9/7/2016    3.850% $       1,430,514.80    $          244,485.20      09/16/16     $           683,765.61    2016-0043476      09/26/16     $        (439,280.41)


118       I      $    2,500,000.00     7/28/2017    4.010% $       2,500,000.00    $        3,550,000.00                                                                            $       3,550,000.00


119       I      $    2,005,000.00    12/12/2017    4.290% $       2,005,000.00    $        1,820,000.00     12/1/2017     $         1,105,000.00    2017-0051553     12/27/2017    $         715,000.00


120       I      $    1,885,000.00    12/18/2017    4.050% $       1,885,000.00    $        1,965,000.00      12/01/18     $           872,000.00    2019-0010262      03/29/19     $       1,093,000.00


122                                                                                $        1,650,000.00      07/16/19     $         1,375,000.00    2019-0025468      07/19/19     $         275,000.00


122              $    3,000,000.00                                 $3,000,000.00 $          2,187,500.00                                                                            $       2,187,500.00


124       I      $    1,380,000.00     12/1/2019    3.610% $       1,380,000.00    $          707,500.00                                                                            $         707,500.00


SL        I      $    1,740,000.00    11/21/2019    4.380% $       1,740,000.00    $        1,010,000.00                                                                            $       1,010,000.00


x1               $     900,000.00                          $         628,891.74    $          113,108.26                                                                            $         113,108.26


x2                                                                                 $          640,200.00      03/16/17     $           579,000.00    2019-0031011      08/28/19     $          61,200.00


x3                                                                                 $          640,200.00      03/16/17     $           633,000.00    2019-0031013      08/28/19     $           7,200.00


x4                                                                                 $          707,392.00      02/01/17     $           523,000.00    2017-0005216      02/06/17     $         184,392.00

x5                                                                                 $          752,220.00      03/16/17     $           749,284.00    2017-0020106      05/18/17     $           2,936.00

x6       I/P     $     423,000.00      9/29/2016    3.850% $         404,962.94    $          356,437.06                                                                            $         356,437.06

x7        I      $     735,000.00      9/29/2016    4.250% $         735,000.00    $          563,500.00                                                                            $         563,500.00


                 $ 308,648,591                              $    306,958,660       $     248,101,940                       $        105,401,064                                     $      142,700,877




                                                    DRAFT - SUBJECT TO CHANGE AND FURTHER INVESTIGATION AND NOTES TO PRESENTATION                                                                      7/26/2020
